The instant case involves two separate hearings which were conducted pursuant to two distinct Juvenile Rules. The first hearing which was conducted on June 29, 1977, was held in accordance with Juvenile Rule 30 for purposes of determining whether there existed probable cause to believe that the juvenile committed the act alleged and whether such act would be a felony if committed by an adult. Retaining jurisdiction pursuant to Juvenile Rule 30 (D), the court conducted a Rule 29 adjudicatory hearing on August 5, 1977, wherein the issue of the delinquency of Timothy Gantt was raised for the first time. The Rule 29 adjudicatory hearing was the first and only point at which the prosecution was held to the standard of proof beyond a reasonable doubt. *Page 50 
Juvenile Rule 30 (A) specifically states that, "the court shall hold a preliminary hearing to determine* * *probable cause* * *."
Paragraph (D) provides that, "If the court retains jurisdiction, it shall set the proceeding for hearing on the merits." Cf. State v. Carmichael (1973), 35 Ohio St. 2d 1.
In re Becker (1974), 39 Ohio St. 2d. 84, holds that an order pursuant to R. C. 2151.26, transferring a child to the Court of Common Pleas for criminal prosecution, is not a final appealable order. There is no finding in a R. C. 2151.26, or Juvenile Rule 30 proceeding that the child is delinquent.
At the adjudicatory hearing, under Juvenile Rule 29, the prosecution presented no evidence and relied on the evidence presented to the same judge during the preliminary hearing. However, the testimony of the complaining witness was not presented in any form and the trial judge relied on his memory. See State v. Carmichael, supra, at page 7, as follows:
"We are in complete agreement that at the adjudicatory stage the use of clearly incompetent evidence to prove a youth's involvement is not justifiable. See In re Agler (1969), 19 Ohio St. 2d 70. "
The distinction between preliminary hearings and trials on the merits has been recognized in adult criminal proceedings through case law, and R. C. 2945.49 provides that testimony adduced at a preliminary hearing can be used in a later adjudicatory hearing if and only if extreme circumstances are present which prevent the witness from retestifying at the later hearing.
Juvenile Rule 1 (B) provides:
"Construction. These rules shall be liberally interpreted and construed so as to effectuate the following purposes:
"(1) to effect the just determination of every juvenile court proceeding by ensuring the parties a fair hearing and the recognition and enforcement of their constitutional and other legal rights;* * *."
The juvenile's right to an adjudicatory hearing wherein the prosecution is put to its proof beyond a reasonable doubt is so fundamental that it cannot be waived. Nor can that right be satisfied by a hearing wherein the prosecution rests solely on the proof adduced at a prior Juvenile Rule 30 probable cause *Page 51 
hearing, but not presented in any acceptable way at a Juvenile Rule 29 hearing.
For these reasons, I find appellant's first assignment of error to be well taken and would remand the cause for an adjudicatory hearing in compliance with Juvenile Rule 29.